Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              February 07, 2018

The Court of Appeals hereby passes the following order:

A18D0289. THERIAN WIMBUSH v. OCONEE JUDICIAL CIRCUIT JUDGE
    H. FREDERICK MULLIS et al.

      The Motion to Accept Out-of-Time Response filed by Oconee Judicial Circuit
Judges Sarah F. Wall, C. Michael Johnson, and H. Frederick Mullis (retired) is
GRANTED. Upon consideration of the Application for Discretionary Appeal, it is
ordered that it be hereby DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      02/07/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.